Per Curiam.

Plaintiff’s exhibit A we think was not a complete •contract. It was simply an order or memorandum acknowledging* the receipt of an order for the goods therein mentioned, and the quantity and price thereof, but it cannot be said to contain all the conditions and agreements made at the time of the sale. It was, therefore, proper to allow parol testimony tending to prove the contract of sale made between the parties. Brigg v. Hilton, 99 N. Y. 517.
We find no error and the judgment must be affirmed, with ■costs.
Present: Eitzsimons, Ch. J., and Schuchman, J.
Judgment affirmed, with costs.